DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
It is acknowledged that claims 1, 7 and 14 were amended.  Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7 and 14  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 20020112224 A1) in view of Li et al. (US 20100083216 A1).
Regarding claim 1, Cox (US 20020112224 A1) discloses:
a computer-implemented method comprising: receiving text files, each having data defined in various format types, at least by (paragraph [0037, 0041] describes XML files 
the text files being received without a reference to a schema defining the text files, at least by (paragraph [0037, 0041, 0056], describes only the XML file being received, and the DTD file being separately provided by the parser, and not using the DOM process which references a schema defining the text files, therefore the does not receive the XML file with references to the DOM (e.g. a schema defining the text files).
receiving a description file for each of the text files describing one of the format types, the description file comprising a separate file from a corresponding text file, at least by (paragraph [0044] describes multiple operator plugins separately provided by the operator class, each operator plugin provides code specific for parsing XML elements for specific XML document types according to their DTD files, as such, the DTD files and code specific for parsing XML elements are equivalent to the claimed description file for each of the text files.
before processing each of the text files and absent receiving the schema, identifying a data structure of the description file, the data structure comprising one or more parameters and definitions of the various format types, at least by (paragraph [0044] “Operator class (44) may have one or more operator plugins (45) which provide code specific for parsing XML elements for specific XML document types according to their DTD files” the DTD files provides the data structure comprising one or more parameters and definitions of the various format types)
But Cox fails to describe:
(a) dynamically generating at run-time, one or more engines to process the description file based on on the identified data structure
(b) processing each of the text files as a function of the dynamically generated one or more engines;
during processing each of the text files:  dynamically extracting, at run-time, by the one or more reader engines data based on the identified data structure; and generating an output file with the extracted data, at least by (paragraph [0046,0049, 0057] discloses in real-time (e.g. run-time) parsing in real-time, extracting data elements (e.g. generating an output file) and updating the database)
However, Li et al. (US 20100083216 A1) teaches the above limitation (a) at least by (paragraph [0016, 0017] describes a code generator that generates a specialized XML parser (e.g. dynamically generating at run-time, one or more engines to process the description file) based on the determined dynamic profile (e.g. the identified data structure))
Li teaches the above limitation (b) at least by (paragraph [0016] where the specialized XML parser parses each XML document that matches the generated dynamic profile, and provides an output of the extracted data back to the general parser to be provided as ouput.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed/made to incorporate the teaching of Li into the teaching of Cox as both related to parsing XML files and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing a specialized parser that can be dynamically generated to parse modified version of the XML documents that share similar Li in para. 0002 and 0012.
As per claim 2, claim 1 is incorporated and Cox further discloses:
wherein the description file comprises metadata, at least by (paragraph [0044] describes the DTD files and code specific for parsing XML elements are equivalent to the claimed description file and such code specific for parsing the XML elements includes metadata related to the elements see paragraph [0010] which further describes the elements and metadata.
As per claim 3, claim 2 is incorporated and Cox further discloses:
wherein the description file comprises a file in an eXtensible Markup Language (XML) format, at least by (paragraph [0058] which discloses XML DTD format)
As per claim 6, claim 1 is incorporated and Cox fails to disclose:
wherein dynamically generating comprises dynamically generating the one or more reader engines to read the data in the text files in parallel processing, at least by (paragraph [0044,0049] describes each plugin (reader) being called according to the DTD, and further describing the processes being executed in parallel.)
Claim 7 recite equivalent claim limitations as claim 1 above, except that claim 7 replaces the term “a schema” with “a data format structure”, however they are equivalent terms, as such they are rejected for the same reasons as applied hereinabove. 
As per claim 8, claim 7 is incorporated and Cox further discloses:
wherein dynamically generating comprises dynamically generating, at run-time, one or more reader engines to read the data in the text files, at least by (paragraph [0044] 
Claims 9, 10 and 11 recite equivalent claim limitations as claims 6, 2 and 3 above, as such they are rejected for the same reasons as applied hereinabove. 
Claims 14, 15, 16, 17 and 18 recite equivalent claim limitations as claims 7, 8, 9, 10 and 11 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 
Claim 4, 5, 12, 13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox and Li in view of Gaurav et al. (US 20060206523 A1).
As per claim 4, claim 1 is incorporated and Cox fails to disclose:
wherein the output file comprises a dataframe, the dataframe comprising a 2-dimensional labeled data structure with columns of potentially different types.
But Gaurav discloses the above limitation at least by (paragraph [0054-0055] which discloses VAX as the ouput file, the VAX comprises segments as dataframes and different data types such as int/strings, etc. associated with the field/columns.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Gaurav into the teaching of Cox and Li as they relate to parsing a delimited file and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of grouping similar segments and fields to manage annotations and changes to the group which improves such management on an individual bases, as taught by Gaurav in para. 0056.
As per claim 5, claim 1 is incorporated and Cox fails to disclose:
further comprising dynamically generating, at run-time, one or more writer engines to write the dataframe to a string format file
But Gaurav discloses the above limitation at least by (paragraph [0106] which discloses VAX as the ouput file and converted messages (ie. string format))
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Gaurav into the teaching of Cox and Li as they relate to parsing a delimited file and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing suitable messages to a plurality of destinations, as taught by Gaurav in para. 0106.

Claims 12 and 13 recite equivalent claim limitations as claims 4 and 5 above, as such they are rejected for the same reasons as applied hereinabove. 
Claims 19 and 20 recite equivalent claim limitations as claims 12 and 13 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        3/16/2022